 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDLongwood Investment Co., Inc. and TheGovernment Service Employees Union,Local 536oftheBuildingServiceEmployees International Union,AFL-CIO,Petitioner.Case 5-RC-5817May 31,1967DECISION AND DIRECTION OF ELECTIONBY MEMBERS FANNING, JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct, as amended, ahearing was held before Hearing Officer M. LouiseFelton, on January 5, 1967. The Hearing Officer'srulingsmade at the hearing are free from prejudicialerror and are hereby affirmed. Thereafter, theEmployer filed a brief with the National LaborRelations Board.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowersin connectionwith this case to a three-member panel.1.The Employer, Longwood Investment Co.,Inc.,aMarylandcorporation,hereincalledLongwood,is engaged in thebusiness of owning andoperating the Medical Arts Building located at 101W. Read Street,Baltimore,Maryland. The buildingisoccupied generally by doctors and dentistsalthough several dental and medical laboratories arelocated there. The Medical Arts Pharmacy,Inc., islocatedon the main floor. Gross receipts ofLongwood for the fiscal year ending September 30,1966, amounted to approximately $300,000. Of thisamount $10,000 was received in rent from thepharmacy (which had gross receipts of $169,000 forthe calendar year 1965). The parking garage isleased toHaar-win Parking Company from whichLongwood received $20,000 last year in rent.S.L. HammermanOrganization,Inc.,hereincalledHammerman,' is the rental agent for theMedical Arts Building andis engagedin propertymanagement,mortgagebanking, and real estateinvestments.BothEmployersstipulatethatHammermanisengagedin interstatecommerce,receiving gross receiptsin excessof $50,000 fromcompaniesoutsidetheStateofMaryland.2Nevertheless the Employers contend that the Boardshould notassert jurisdictionherein on the grounds'Hammerman was served with a notice of hearing andparticipated in the proceedings.2The stipulationwas signed by Herman Hammerman,secretary of Longwood,and Herman Hammerman,also, as vicepresident of Hammerman.3S L Hammerman Organization,Inc , maintains its offices at10 Light Street,Baltimore,Maryland4The shareholders of Longwood are the trustees (not identifiedin the record) of the S LawrenceHammermanIl, Trust, Amy SueHammerman,Trust,Mark Hammerman, Trust, and landyeHammerman, Trust The above-named are the minor children ofthatLongwood is a separate business operationentirely independent of Hammerman and standingby itself does not meet the Board's applicablejurisdictional standard for office buildings, requiringgross yearly revenue of at least $100,000, of which atleast $25,000 must be derived from organizationswhich meet the Board's jurisdictional standards.The record herein shows that Longwood's officesare located in the Medical Arts Building and theirbooks and records are kept there. Hammerman'soffices are not located in the building but, at the timeof the hearing there was a sign in front which read,"S.L.Hammerman Organization, Inc., Manage-ment." 3 Hammerman and Longwood have commonofficers.'Eney, the building superintendent forLongwood, when asked by whom he was hired,replied that "as far as he knew" he was hired byS.L. Hammerman.The record shows that at the time Longwoodpurchased the Medical Arts Building, it entered intoa contract with Hammerman. The contract wassignedby I.H. Hammerman II, on behalf ofLongwood, and Herman Hammerman, on behalf ofHammerman. The contract is to be in force until1971, and is then automatically renewable for a 10-year term, and for succeeding 10-year terms, unlesseither party exercises its option to terminate theagreement by giving a written 60-day notice at theend of the initial or succeeding 10-year terms. Underthe contract, Hammerman is given the exclusiveagency for managing the building and is responsiblefor performing advertising, rental, collections, andpurchasing functions, aswellasforhiring,discharging, directing, and supervising the work ofemployees. As consideration for discharging theseresponsibilitiesand for services rendered byHammerman to Longwood in connection withLongwood's purchase of the building, the contractprovides for the payment of $20,000 plus 5 percent ofLongwood's annual gross income.Herman Hammerman testified that he dischargesHammerman's responsibilities under the contract.Though he testified that not all of the provisions ofthe contract are being followed by Hammerman, heconceded that Hammerman continues to receive theconsiderationprovidedforinthecontract.Moreover, he also conceded that although Eney hasbeen given responsibility for day-to-day supervisionof the working force and management of thebuilding, he, Herman Hammerman, has the ultimateIH Hammerman 11, who is president of Longwood Thechildren's grandmother, Esther Hammerman, is vice presidentThe shareholdersof Hammerman are I H Hammerman II andEsther Hammerman The corporate officers of the two companiesare as follows Longwood Investment Co , Inc.,IH HammermanII, president, Esther Hammerman, vice president-treasurer, andHermanHammerman,secretary,andS L.HammermanOrganization,Inc , I H. Hammerman II, president,HermanHammerman,vice president,and Esther Hammerman,secretary-treasurer165 NLRB No. 18 LONGWOOD INVESTMENT CO.responsibility for these functions, and that Eneyconsultshim about various matters includingproposed wage increases. Eney also performs therental agent duties which Hammerman contracted toperform.Herman Hammerman admitted that ifEney goes "haywire," he steps in.As the foregoing demonstrates: Longwood andHammerman have common officers; Longwood isoperated for the beneficial interest of the minorchildren and grandchildren of the controlling ownersand managers of Hammerman; Hammerman hascontracted to manage and operate the Medical ArtsBuilding, and to supervise and direct Longwood'sworking force; Hammerman receives the paymentsspecified in the contract for performing suchservices;andHerman Hammerman admittedlyexercises ultimate control over Eney's day-to-dayresponsibilitiesindischargingHammerman'scontractual responsibilities. In view of the foregoing,we find, contrary to the Employer, that under themanagement contract Hammerman is sufficientlyinvolved in the management and operation of theMedical Arts Building, including the supervision anddirection of Longwood's working force, to justifytreating the two enterprises as joint employers of theemployees involved herein.5 Accordingly, since wefind that Longwood and Hammerman are jointemployers of Longwood's employees, and, on the5SeeAnderson-Rooney Operating Company,134 NLRB 1480,14856Hammerman engages in the mortgage banking business, themanagement of real estate,and in real estate investment In viewof its banking operations,we find that the standards governingnonretail operations set forth in Stemons MailingService,122NLRB 81, apply toHammerman's operations.rAn electioneligibilitylist,containing the names andaddresses of all the eligible voters, must be filed by the Employer139basis of the record stipulation, that Hammerman isengaged in interstate commerce, and that it annuallyreceivesrevenues in excess of $50,000 fromcompanies outside the State of Maryland, we findthat it will effectuate the policies of the Act to assertjurisdiction herein.62.The Petitioner is a labor organization, claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.We find that the following employees of theEmployer, as stipulated by the parties at the hearing,constitute a unit appropriate for the purposes ofcollectivebargainingwithinthemeaning ofSection 9(b) of the Act:Alldoormen,elevatoroperators,porters,charwomen, painters, and maintenance employeesemployed by the Employer at the Medical ArtsBuilding, 101 W. Read Street, Baltimore, Maryland,butexcludinglicensedengineers,telephoneoperators, office clerical employees, watchmen andguards, professional employees, night forelady, andother supervisors as defined in the Act.[Text of Direction of Election' omitted frompublication.]with the Regional Director for Region 5 within 7 days after thedate of this Decision and Direction of Election The RegionalDirector shall make the list available to all parties to the election.No extension of time to file this list shall be granted by theRegional Director except in extraordinary circumstances Failureto comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsiorUnderwear Inc,156 NLRB 1236